Citation Nr: 0413980	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  95-27 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical, thoracic, and lumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1972, with 4 years and 10 months of prior service indicated, 
and from December 1981 to February 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

In February 1998, the veteran appeared at the San Juan RO and 
testified at a personal hearing conducted by the undersigned 
Veterans Law Judge.  A hearing transcript is of record.

In June 1998, the Board remanded the matter for additional 
development.  After the requested development was completed 
by the RO and a supplemental statement of the case (SSOC) was 
issued in August 2000, the case was returned to the Board, 
where additional development was undertaken directly by the 
Board.

In June 2003, the Board remanded the matter to allow for 
initial consideration by the RO of evidence received by the 
Board.  After an SSOC was issued in February 2004, the case 
was returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Degenerative joint disease of the cervical, thoracic, and 
lumbar spine did not have its onset during active service or 
within one year thereafter and did not result from disease or 
injury in service.




CONCLUSION OF LAW

Degenerative joint disease of the cervical, thoracic, and 
lumbar spine was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA, 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits and 
must indicate which portion of that information and evidence 
the claimant must provide and which portion VA will attempt 
to obtain for the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA satisfied this duty by means of an 
October 2003 development letter, which informed the veteran 
about the information and evidence not of record that was 
necessary to substantiate the claim; information and evidence 
that VA would seek to obtain on his behalf; and information 
or evidence that he was expected to provide.  In Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the United States Court of 
Appeals for Veterans Claims (Court) stated that 
section 3.159(b)(1), explicitly, and section 5103(a), 
implicitly, require that VA request that the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  The Court's statement that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA.  Further, section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  VAOPGCPREC 1-04.

This is a case in which the initial unfavorable decision was 
made prior to the date the VCAA was enacted.  Therefore, 
notice to the veteran, as required by 38 U.S.C. § 5103(a), 
was not provided until after the initial unfavorable decision 
by the agency of original jurisdiction.  Assuming for sake of 
argument that pre-decision notice is required, any defect in 
this regard is harmless error in the present case.  See 
38 U.S.C.A. § 7261 (b)(2) (West 2002).  Beginning with the 
June 1995 statement of the case (SOC), the veteran was 
informed by the RO on numerous occasions of what was required 
to substantiate a service connection claim, and his 
submissions to VA demonstrated his actual knowledge of the 
information and evidence necessary to support his claim.  
Furthermore, this is a case in which the Board has already 
remanded the matter to the RO, and the RO issued the October 
2003 development letter to comply with the VCAA duty to 
notify and assist provisions.  Accordingly, under the facts 
of this case, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004).
  
Additionally, the development letter sent to the veteran in 
October 2003 properly notified him of his statutory rights.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The letter expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  An 
amendment to the VCAA was enacted clarifying that the one-
year period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The service medical records are in the claims file, 
and the veteran has not identified any pertinent outstanding 
evidence requiring further VA development of the claim.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); Charles v. Principi, 16 Vet. App. 370 (2002).  VA 
conducted examinations in May 1993, August 1998, and October 
2002.

II. Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  To prevail on the issue 
of service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Degenerative joint disease, or osteoarthritis, is defined as 
arthritis of middle age characterized by degenerative and 
sometimes hypertrophic changes in the bone and cartilage of 
one or more joints and a progressive wearing down of opposing 
joint surfaces with consequent distortion of joint position 
usually without bony stiffening.  Giglio v. Derwinski, 2 Vet. 
App. 560, 561 (1992).  Service connection for arthritis may 
be established based on a legal "presumption" by showing 
that the disability manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from active military service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In evaluating the merits of a claim, the Board 
must assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992; Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board first notes that it has considered the statements 
of the veteran, but despite his own opinions or assertions 
that his DJD began in service, neither a layperson nor the 
Board is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Health professionals, however, are experts 
and are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).

Although the October 2002 VA examination report establishes 
the veteran currently suffers from mild DJD at the cervical, 
thoracic, and lumbar regions of the spine, the competent and 
probative medical evidence does not show that it had its 
onset during active service or within any applicable 
presumptive period or resulted from disease or injury in 
service.

For the veteran's initial period of active service, the 
service medical records are entirely devoid of any diagnosis 
of DJD or findings consistent with an osteoarthritic process.  
On enlistment examination in August 1961, the veteran denied 
any history of arthritis or rheumatism, and any history of 
bone, joint, or other deformity.  Examination of the neck and 
spine were both found to be normal.  During a June 1962 
examination, the veteran was found to be physically qualified 
for enlistment.  Noted defects included, in pertinent part, a 
history of a low back injury in 1960.  No current back injury 
or disability was noted.  In October 1962, the veteran was 
seen for a sore neck.  A fever of 100 degrees was noted and a 
bacterial sore throat was diagnosed.  He was seen again for a 
stiff neck, headache, and dizziness in July 1963.  No 
specific diagnosis was documented, and the veteran was 
treated with aspirin and fluids with bed rest.  In September 
1963, he was seen for symptoms that included muscle aches.  
An upper respiratory infection was diagnosed and treated.  In 
April 1966, the veteran was seen for low back pain.  A 
history of an old injury to the low back was noted.  The 
impression was a recurrent lumbosacral strain.  On 
examination in June 1966, evaluation of the neck and spine 
were found to be normal.  There is no subsequent 
documentation concerning the back or other joints in the 
veteran's service medical records through his discharge from 
the Navy in June 1972.  An enlistment examination for the 
United States Army Reserve dated from August 1977 found the 
neck and spine to be normal.

Regarding the veteran's second period of active service, the 
medical evidence raises some possibility that DJD began in 
service.  Ultimately, however, the probative evidence 
establishes the veteran's DJD did not begin until years after 
service.  In reaching such a conclusion, the Board has 
accorded far more probative value to the VA medical opinions 
rendered in May 1993, August 1998, and October 2002, than to 
the medical opinions rendered in service.  The post-service 
examiners, particularly the most recent, had the benefit of 
the claims file and a more longitudinal perspective of the 
veteran's complex orthopedic medical history, which 
demonstrated findings of only mild DJD of the spine 
approximately nine years after service.  Additionally, as set 
forth below, the post-service VA examiners provided 
persuasive rationales against the incurrence of DJD in 
service by placing far more emphasis on the results of 
specific tests for arthritis, such as bone surveys and 
scintigrams, as opposed to the physicians during service who 
diagnosed DJD despite these negative test results and 
inconsistent findings on CT scans and X-rays.     

A March 1990 CT of the lumbosacral spine appeared normal.  
More studies were ordered including X-rays of the thoracic 
and cervical spines.  X-rays of the thoracic spine were found 
to be within normal limits, and X-rays of the cervical spine 
were interpreted as revealing DJD with osteophytes at C6- 7; 
the assessment was listed as DJD of the cervical spine at C6-
7 and lumbar spondylolysis at L5-S1.  In June 1990, a CT of 
the sacroiliac joints was found to be normal.  In August 
1990, the veteran was seen for chronic low back pain of 
uncertain etiology.  He reported being struck in the back 
four years prior after which his symptoms began.  A CT of the 
lumbosacral spine was again found to be within normal limits, 
and an X-ray of the cervical spine was interpreted as 
revealing osteoarthritis at C6-7.  In September 1990, the 
diagnoses were listed as DJD at C6-7 and L5-S1.  In October 
1990, a bone scintigram was performed for suspected rheumatic 
disease and ankylosing spondylitis.  The bone scintigram was 
found to be normal.  In December 1990, however, the 
assessment was chronic DJD at C6-7 and L5-S1.  

Another evaluation was conducted in September 1991, and the 
assessment was DJD of the cervical spine at C4-5, C5-6, and 
C6-7, and DJD at L5-S1.  In November 1991, an examiner's 
assessment was DJD at L5-S1 and C6-7.  In May 1992, the 
assessment was DJD at C6-7 and L5-1.  In September 1992, it 
was concluded that the definite diagnosis was DJD at C6-7 and 
L5-S1.  Following the completion of cervical and lumbar spine 
films, the September 1992 examiner wrote an addendum in which 
he interpreted the films as revealing mild foraminal 
narrowing at C2-3 and a narrow disc space at C6-7 with 
anterior osteophytes.  Films of the lumbosacral spine were 
interpreted as revealing normal sacroiliac joints, and a 
normal lumbosacral spine except for mild DJD at L5-S1.  In 
October 1992, the veteran was seen for low back pain.  The 
veteran was concluded as having, in pertinent part, DJD of 
the cervical spine and lumbosacral spine.

On VA orthopedic examination in May 1993, only months after 
service separation, no deformities of the neck and back were 
found.  There was pain to pressure of the cervical and 
paravertebral musculature.  The diagnosis was paravertebral 
myositis.  The results of an arthritic bone survey were found 
to be normal.

In August 1998, VA conducted a spine examination.  The 
examiner certified that he had reviewed the claims file and 
service medical records thoroughly.  He noted that an 
arthritic bone survey had previously been performed in May 
1993 showing normal findings.  He noted that a bone scan 
performed in October 1990 also was normal.  He noted that a 
CT of the lumbar spine performed at VA in 1990 revealed an 
L5-S1 degenerative and bulging disc, and an L4-5 bulging 
disc.  The diagnoses were low back pain and L4-5, L5-S1 
bulging disc as shown by CT scan on February 26, 1990.  The 
examiner further noted that it had been found while the 
veteran was in the military that there was a very low 
likelihood of his developing ankylosing spondylitis due to 
the absence of radiographic evidence. The examiner also found 
that there was no evidence of, among other things, DJD after 
service.  He indicated that other studies performed in May 
1993 by VA (bone scan, CT scan, and arthritic bone survey) 
did not show evidence of DJD; however, because in-service 
physicians interpreted X-rays as revealing DJD of the lumbar 
and cervical spines, the examiner concluded, "What I can say 
in benefit of the doubt to the veteran is that he has DJD of 
the cervical and lumbar spine and spondylolysis by 
h[i]story."

In August 2000, a physician concluded that the August 1998 VA 
spine examination had ruled out the diagnoses of ankylosing 
spondylitis, DJD of the cervical and lumbar spines, and 
rheumatoid arthritis.  It was found that the examination had 
confirmed the diagnoses of low back pain and lumbar 
discogenic disease at L4-5 and L5-S1.

In October 2002, VA conducted another spine examination.  
Citing the negative findings from the May 1993 bone survey as 
well as the October 1990 bone scintigram, the VA examiner 
opined that the current findings of DJD of the cervical, 
thoracic, and lumbar spine was not at least as likely to have 
had its onset in service.

In February 1998, the veteran testified that he did not seek 
treatment for his spinal condition after his discharge from 
the service,.  He reported that the last examination of his 
spine was performed in May 1993 and that X-rays had not been 
taken at that time.  Transcript, pp. 9, 11-12.  This is 
consistent with the evidence of record.  However, an 
arthritis bone scan was done at that time and was negative.  
As there is no evidence of DJD of the spine in the year 
following service, further consideration of the presumptive 
regulation is unnecessary.

In summary, the competent and probative evidence does not 
establish and the evidence is not in equipoise that DJD of 
the cervical, thoracic, and lumbar spine had its onset during 
active service or was manifested within one year after 
service or resulted from disease or injury in service.  The 
preponderance of the evidence is against the veteran's claim.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


ORDER

Service connection for degenerative joint disease of the 
cervical, thoracic, and lumbar spine is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



